EMPLOYMENT AGREEMENT, Amended and Restated as of April 27, 2007, between REVLON
CONSUMER PRODUCTS CORPORATION, a Delaware corporation (“RCPC” and, together with
its parent Revlon, Inc. and its subsidiaries, the “Company”), and Robert K.
Kretzman (the “Executive”).

RCPC wishes to continue to employ the Executive as Executive Vice President,
Human Resources, Chief Legal Officer and General Counsel, and the Executive
wishes to accept continued employment with the Company on the terms and
conditions set forth in this Agreement, as amended and restated.

Accordingly, RCPC and the Executive hereby agree as follows:

1. Employment, Duties and Acceptance.

1.1 Employment, Duties. RCPC hereby employs the Executive for the Term (as
defined in Section 2.1) to render exclusive and full-time services to the
Company as chief legal officer and the executive responsible for world-wide
legal affairs, human resources, licensing and security of Revlon, Inc. and its
subsidiaries, and to perform such other duties consistent therewith as may be
assigned to the Executive from time to time. The Executive’s title shall be
Executive Vice President, Human Resources, Chief Legal Officer and General
Counsel, or such other title of at least equivalent level consistent with the
Executive’s duties from time to time as may be assigned to the Executive. The
Executive shall be a member of the Operating Committee or such other committee
of the Company’s most senior executives as may succeed the Operating Committee
from time to time and report to the President and Chief Executive Officer of
Revlon, Inc. or his designee.

1.2 Acceptance. The Executive hereby accepts such employment and agrees to
render the services described above. During the Term, the Executive agrees to
serve the Company faithfully and to the best of the Executive’s ability, to
devote the Executive’s entire business time, energy and skill to such
employment, and to use the Executive’s best efforts, skill and ability to
promote the Company’s interests.

1.3 Location. The duties to be performed by the Executive hereunder shall be
performed primarily at the office of RCPC in the New York City metropolitan
area, subject to reasonable travel requirements consistent with the nature of
the Executive’s duties from time to time on behalf of the Company.

2. Term of Employment; Certain Post-Term Benefits.

2.1 The Term. The term of the Executive’s employment under this Agreement (the
“Term”) shall commence on the date hereof (the “Effective Date”) and shall end
on such date as is provided pursuant to Section 2.2.

2.2 End-of-Term Provisions. At any time during the Term, RCPC shall have the
right to give written notice of non-extension of the Term. In the event RCPC
gives such notice of non-extension, the Term automatically shall end on the
second anniversary of the date on which RCPC give such notice. The giving of
such notice shall not be deemed to be a breach of this Agreement by RCPC for
purposes of Section 4.4. During any period that the Executive’s employment shall
continue following expiration of the Term, the Executive shall be eligible for
severance on terms no less favorable than those of the Revlon Executive
Severance Policy as in effect on January 1, 2002 (the “Executive Severance
Policy”), provided that in no event shall the severance and benefit continuation
be less than 24 months, upon the Executive’s compliance with the terms thereof,
and the Executive shall be deemed to be an employee at will.

2.3 Special Curtailment. The Term shall end earlier than the date provided in
Section 2.2, if sooner terminated pursuant to Section 4.

3. Compensation; Benefits.

3.1 Salary. As compensation for all services to be rendered pursuant to this
Agreement, RCPC agrees to pay the Executive during the Term a base salary,
payable in bi-weekly arrears, at the annual rate of not less than that currently
in effect on the Effective Date (the “Base Salary”). All payments of Base Salary
or other compensation hereunder shall be less such deductions or withholdings as
are required by applicable law and regulations. In the event that RCPC, in its
sole discretion, from time to time determines to increase the Base Salary, such
increased amount shall, from and after the effective date of the increase,
constitute “Base Salary” for purposes of this Agreement and shall not thereafter
be decreased.



3.2 Bonus. In addition to the amounts to be paid to the Executive pursuant to
Section 3.1, the Executive shall be eligible to receive a maximum annual bonus
with respect to each year during the Term equal to 100% of Base Salary at the
rate or rates in effect during the year for which bonus is earned, with a target
bonus equal to 75% of Base Salary, based upon achievement of objectives set
annually. Notwithstanding the foregoing, if the Executive’s employment shall end
pursuant to Section 4.2 or 4.4 at any time during the Term, the Executive’s
bonus with respect to the calendar year in which the termination occurs shall be
an amount equal to the bonus that would have been payable to the Executive with
respect to such year if the Executive had remained employed to the date for
payment of bonuses under such Plan, multiplied by a fraction of which the
numerator is the number of days of the Term during such year and the denominator
is 365. Notwithstanding anything herein or contained in the Bonus Plan to the
contrary, in the event that the Executive’s employment shall terminate pursuant
to Section 4.4 during any calendar year, the Executive shall be entitled to
receive the Executive’s bonus (if not already paid) with respect to the year
immediately preceding the year of termination (if bonuses with respect to such
year are payable to other executives based upon achievement of bonus objectives
and not based upon discretionary amounts which may be paid to other executives
despite non-achievement of bonus objectives) as and when such

 

 

 



 

--------------------------------------------------------------------------------



-2-

 

bonuses would otherwise be payable to executives under the Bonus Plan, despite
the fact that Executive may not be actively employed on such date of payment.

3.3 Stock Awards. During the Term, the Executive shall be considered for
recommendation to the Compensation Committee or other committee of the Board
(the “Compensation Committee”) administering the Second Amended and Restated
Revlon, Inc. Stock Plan (or any plan that may replace it) and/or any other
long-term incentive compensation plan of the Company as from time to time in
effect, for awards of stock options, restricted shares or other awards, at
levels and on terms consistent with the Company’s long-term incentive
compensation programs and policies as in effect from time to time commensurate
with his position as Executive Vice President, Human Resources, Chief Legal
Officer and General Counsel of the Company. If the Company shall terminate the
Executive’s employment without Cause pursuant to Section 4.4 or if the Executive
shall terminate his employment for Good Reason pursuant to Section 4.4, each
option award held by the Executive (collectively, the “Existing Option Awards”)
and each restricted share award held by the Executive (collectively, the
“Existing Restricted Share Awards” and, together with the Existing Option
Awards, the “Existing Equity Awards”), shall (x) in the case of each of the
Existing Option Awards, (A) continue to vest in accordance with its terms as if
the Executive’s employment had not been terminated and he had remained employed
with the Company and (B) remain exercisable until the later of (i) one year
after such Existing Option Award becomes 100% fully vested and exercisable or
(ii) 18 months following the Executive’s termination of employment with the
Company, but in no event beyond the original option term of each such award and
(y) in the case of each of the Existing Restricted Share Awards, continue to
vest as if the Executive’s employment had not been terminated and he had
remained employed with the Company. Notwithstanding anything to the contrary in
this Section 3.3, in the event that any provision for treatment of the Existing
Equity Awards in the preceding sentence would trigger liability for interest and
additional tax for the Executive under Section 409A (as defined in Section 4.6
below), the Company agrees that this Section 3.3 shall be construed as providing
for the continuation of vesting and the extension of post-employment
exercisability of such Existing Equity Awards to the fullest extent allowable
under Section 409A without triggering such interest or additional tax, provided
that in no event shall the Company be required to provide for terms more
favorable than set out in the preceding sentence.

3.4 Business Expenses. RCPC shall pay or reimburse the Executive for all
reasonable expenses actually incurred or paid by the Executive during the Term
in the performance of the Executive’s services under this Agreement, subject to
and in accordance with the Company’s applicable expense reimbursement and
related policies and procedures as in effect from time to time.

3.5 Vacation. During each year of the Term, the Executive shall be entitled to a
vacation period or periods in accordance with the vacation policy of the Company
as in effect from time to time, but not less than the Executive’s current
entitlement of four weeks.

3.6 Fringe Benefits.

(i) During the Term, the Executive shall be entitled to continue to participate
in those qualified and non-qualified defined benefit, defined contribution,
insurance, medical (including the Revlon Executive Supplemental Medical Plan),
dental, disability and other benefit plans and programs of the Company as from
time to time in effect (or their successors) in which the Executive participated
on the date hereof and in such other plans and programs and in such perquisites
as may be made available to senior executives of the Company of the Executive’s
level generally. In addition, during the Term the Company shall provide to the
Executive an automobile of a class appropriate to the Executive’s grade from
time to time (but in any event equivalent to the automobile provided on the date
of this Agreement), including all operating costs thereof, insurance,
maintenance and parking, and the Executive shall be entitled to reimbursement
for tax preparation and financial counseling services and health club membership
with annual maximums at least comparable to those in effect on the date of this
Agreement.

(ii) During the Term, RCPC shall provide Executive, at no cost to Executive,
with additional life insurance (in excess of the basic life insurance of two
times Executive’s Base Salary provided to employees at no cost) of two times
Executive’s Base Salary. Notwithstanding any limitations in the qualified and/or
non-qualified defined benefit pension plans, Executive shall be entitled to
receive a defined pension benefit at age 62 as if Executive had elected to
receive his pension benefit at age 65 (that is without reduction by reason of
electing to receive benefits at age 62).

4. Termination.



 

4.1 Death. If the Executive shall die during the Term, the Term shall terminate
and no further amounts or benefits shall be payable hereunder except pursuant to
life insurance and qualified and non-qualified pension benefits provided under
Section 3.6.

4.2 Disability. If during the Term the Executive shall become physically or
mentally disabled, whether totally or partially, such that the Executive is
unable to perform the Executive’s services hereunder for (i) a period of six
consecutive months or (ii) shorter periods aggregating six months during any
twelve month period, RCPC may at any time after the last day of the six
consecutive months of disability or the day on which the shorter periods of
disability shall have equaled an aggregate of six months, by written notice to
the Executive (but before the Executive has returned to active service following
such disability), terminate the Term and no further amounts or benefits shall be
payable hereunder except as provided in Section 3.6 and except that the
Executive shall be entitled to receive until the first to occur of (x) the
Executive ceasing to be disabled or (y) the Executive attaining age 65,
continued coverage for the Executive under the life insurance provided under
Section 3.6 and continued medical and dental coverage (including the executive
medical plan) for the Executive and his immediate family to the extent permitted
by such plans and to the extent such benefits are provided to the Company’s
actively employed senior executive generally.

 

 

 

 

--------------------------------------------------------------------------------





-3-

 

4.3 Cause. RCPC may at any time by written notice to the Executive terminate the
Term for “Cause” and, upon such termination, the Executive shall be entitled to
receive no further amounts or benefits hereunder, except for accrued, but
unpaid, salary as of such date and as required by law. As used herein the term
“Cause” shall mean gross neglect by the Executive of the Executive’s duties
hereunder, conviction of the Executive of any felony, conviction of the
Executive of any lesser crime or offense involving the property of the Company
or any of its affiliates, willful misconduct by the Executive in connection with
the performance of the Executive’s duties hereunder or other material breach by
the Executive of this Agreement or any breach of the Revlon Code of Business
Conduct or the Employee Agreement as to Confidentiality and Non-Competition.

4.4 Company Breach; Other Termination. The Executive shall be entitled to
terminate the Term and the Executive’s employment upon 60 days’ prior written
notice in the event that (i) RCPC materially breaches any of its obligations
hereunder, (ii) a material adverse change in the position, title or reporting
structure of the Executive, or (iii) a relocation of Revlon, Inc.’s headquarters
outside the New York metropolitan area or the relocation of the Executive’s
principal place of employment to any location other than such headquarters,
provided the Company shall fail to cure any such event described in (i), (ii) or
(iii) within 30 days after such notice; or that at any time prior to a Change of
Control, the Compensation Committee (or other appropriate Committee) of the
Board of Directors of Revlon, Inc. shall fail to grant awards pursuant to
Section 3.3. In addition, RCPC shall be entitled to terminate the Term and the
Executive’s employment at any time and without prior notice otherwise than
pursuant to the provisions of Section 4.3. In consideration of the Executive’s
covenant in Section 5.2, upon termination under this Section 4.4 by the
Executive, or in the event RCPC so terminates the Term pursuant to this Section
4.4, RCPC agrees, and the Company’s sole obligation arising from such
termination (except as otherwise provided in Section 3.6) shall be (at the
Executive’s election by written notice within 10 days after such termination),
for RCPC either

(i) to make the payment in lieu of bonus prescribed by Section 3.2 and to
continue payments in lieu of Base Salary in the amounts prescribed by Section
3.1 and continue the Executive’s participation in the group life insurance and
in the medical, dental and other perquisites of the Company in which the
Executive was entitled to participate pursuant to Section 3.6 (in each case less
amounts required by law to be withheld) through the date on which the Term would
have expired pursuant to Section 2.2, if RCPC had given notice of non-extension
of the Term on or as promptly as permitted by Section 2.2 after the date of
termination of employment, provided that such benefit continuation is subject to
the terms of such plans, provided further that such group life insurance
continuation is subject to a limit of two years pursuant to the terms thereof,
provided further that the Executive shall cease to be covered by medical and/or
dental plans of the Company at such time as the Executive becomes covered by
like plans of another company, and provided finally that the Executive shall, as
a condition, execute such release, confidentiality, non-competition and other
covenants as would be required in order for the Executive to receive payments
and benefits under the Policy referred to in clause (ii) below, or

(ii) to make the payments and provide the benefits prescribed by the Executive
Severance Policy upon the Executive’s compliance with the terms thereof,
provided that in no event shall the severance period be less than 24 months.

Any compensation earned by the Executive from other employment or a consultancy
shall reduce the payments required pursuant to clause (i) above or shall be
governed by the terms of the Executive Severance Policy as modified by the
foregoing in the case of clause (ii) above.

4.5 Litigation Expenses. If RCPC and the Executive become involved in any
action, suit or proceeding relating to the alleged breach of this Agreement by
RCPC or the Executive, then if and to the extent that a final judgment in such
action, suit or proceeding is rendered in favor of the Executive, RCPC shall
reimburse the Executive for all expenses (including reasonable attorneys’ fees)
incurred by the Executive in connection with such action, suit or proceeding or
the portion thereof adjudicated in favor of the Executive. Such costs shall be
paid to the Executive promptly upon presentation of expense statements or other
supporting information evidencing the incurrence of such expenses.

4.6 Internal Revenue Code Section 409A. Section 409A (“Section 409A”) of the
Internal Revenue Code of 1986, as amended, and/or its related rules and
regulations, imposes additional taxes and interest on compensation or benefits
deferred under certain nonqualified deferred compensation plans (as defined
under the Code and related regulations). These plans may include, among others,
nonqualified retirement plans, bonus plans, stock option plans, employment
agreements and severance agreements. If any provision of this Agreement does not
satisfy the requirements of Section 409A, such provision shall be applied in a
manner consistent with those requirements, notwithstanding any provision of the
Agreement. If any provision of the Agreement would subject Executive to
additional tax or interest under Section 409A, RCPC shall reform the provision.
However, the Company shall maintain to the maximum extent practicable the
original intent of the applicable provision without subjecting Executive to
additional tax or interest, and the Company shall not be required to incur any
additional compensation expense as a result of the reformed provision.

5. Protection of Confidential Information; Non-Competition.

5.1 The Executive acknowledges that the Executive’s services will be unique,
that they will involve the development of Company-subsidized relationships with
key customers, suppliers, and service providers as well as with key Company
employees and that the Executive’s work for the Company has given and will give
the Executive access to highly confidential information not available to the
public or competitors, including trade secrets and confidential marketing,
sales, product development and other data and plans which it would be
impracticable for the Company to effectively protect and preserve in the absence
of this Section 5 and the disclosure or misappropriation of which could
materially adversely affect the Company. Accordingly, the

 

 

 



 

 

--------------------------------------------------------------------------------



-4-

 

Executive agrees:

5.1.1 except in the course of performing the Executive’s duties provided for in
Section 1.1, not at any time, whether during or after the Executive’s employment
with the Company, to divulge to any other entity or person any confidential
information acquired by the Executive concerning the Company’s or its
affiliates’ financial affairs or business processes or methods or their
research, development or marketing programs or plans, any other of its or their
trade secrets, any information regarding personal matters of any directors,
officers, employees or agents of the Company or its affiliates or their
respective family members, or any information concerning the circumstances of
the Executive’s employment and any termination of the Executive’s employment
with the Company or any information regarding discussions related to any of the
foregoing. The foregoing prohibitions shall include, without limitation,
directly or indirectly publishing (or causing, participating in, assisting or
providing any statement, opinion or information in connection with the
publication of) any diary, memoir, letter, story, photograph, interview,
article, essay, account or description (whether fictionalized or not) concerning
any of the foregoing, publication being deemed to include any presentation or
reproduction of any written, verbal or visual material in any communication
medium, including any book, magazine, newspaper, theatrical production or movie,
or television or radio programming or commercial or over the internet. In the
event that the Executive is requested or required to make disclosure of
information subject to this Section 5.1.1 under any court order, subpoena or
other judicial process, the Executive will promptly notify RCPC, take all
reasonable steps requested by RCPC to defend against the compulsory disclosure
and permit RCPC to control with counsel of its choice any proceeding relating to
the compulsory disclosure. The Executive acknowledges that all information the
disclosure of which is prohibited by this section is of a confidential and
proprietary character and of great value to the Company.

5.1.2 to deliver promptly to the Company on termination of the Executive’s
employment with the Company, or at any time that RCPC may so request, all
memoranda, notes, records, reports, manuals, drawings, blueprints and other
documents (and all copies thereof) relating to the Company’s business and all
property associated therewith, which the Executive may then possess or have
under the Executive’s control, including, without limitation, computer disks or
data (including data retained on any computer), and any home office equipment or
computers purchased or provided by Revlon or other materials.

5.2 In consideration of RCPC’s covenant in Section 4.4, the Executive agrees (i)
in all respects fully to comply with the terms of the Employee Agreement as to
Confidentiality and Non-Competition (the “Non-Competition Agreement”), whether
or not the Executive is a signatory thereof, with the same effect as if the same
were set forth herein in full, and (ii) in the event that the Executive shall
terminate the Executive’s employment otherwise than as provided in Section 4.4,
the Executive shall comply with the restrictions set forth in paragraph 9(e) of
the Non-Competition Agreement through the earliest date on which the Term would
have expired pursuant to Section 2.2 if RCPC had given notice of non-extension
of the Term on the date of termination of employment, subject only to the
Company continuing to make payments equal to the Executive’s Base Salary during
such period, notwithstanding the limitation otherwise applicable under paragraph
9(d) thereof or any other provision of the Non-Competition Agreement.

5.3 If the Executive commits a breach of any of the provisions of Sections 5.1
or 5.2 hereof, RCPC shall have the following rights and remedies:

5.3.1 the right and remedy to immediately terminate all further payments and
benefits provided for in this Agreement, except as may otherwise be required by
law in the case of qualified benefit plans,

5.3.2 the right and remedy to have the provisions of this Agreement specifically
enforced by any court having equity jurisdiction, it being acknowledged and
agreed that any such breach will cause irreparable injury to the Company and
that money damages and disgorgement of profits will not provide an adequate
remedy to the Company, and, if the Executive attempts or threatens to commit a
breach of any of the provisions of Sections 5.1 or 5.2, the right and remedy to
be granted a preliminary and permanent injunction in any court having equity
jurisdiction against the Executive committing the attempted or threatened breach
(it being agreed that each of the rights and remedies enumerated above shall be
independent of the others and shall be severally enforceable, and that all of
such rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to RCPC under law or in equity), and

5.3.3 the right and remedy to require the Executive to account for and pay over
to the Company all compensation, profits, monies, accruals, increments or other
benefits (collectively “Benefits”) derived or received by the Executive as the
result of any transactions constituting a breach of any of the provisions of
Sections 5.1 or 5.2 hereof, and the Executive hereby agrees to account for and
pay over such Benefits as directed by RCPC.

5.4 If any of the covenants contained in Sections 5.1, 5.2 or 5.3, or any part
thereof, hereafter are construed to be invalid or unenforceable, the same shall
not affect the remainder of the covenant or covenants, which shall be given full
effect, without regard to the invalid portions.

5.5 If any of the covenants contained in Sections 5.1 or 5.2, or any part
thereof, are held to be unenforceable because of the duration of such provision
or the area covered thereby, the parties agree that the court making such
determination shall have the power to reduce the duration and/or area of such
provision so as to be enforceable to the maximum extent permitted by applicable
law and, in its reduced form, said provision shall then be enforceable.

5.6 The parties hereto intend to and hereby confer jurisdiction to enforce the
covenants contained in Sections 5.1, 5.2 and 5.3 upon the courts of any state
within the geographical scope of such covenants. In the event that the courts of
any one or more of such states shall hold such covenants wholly unenforceable by
reason of the breadth of such covenants or otherwise, it is the

 

 

 



 

 

--------------------------------------------------------------------------------



-5-

 

intention of the parties hereto that such determination not bar or in any way
affect RCPC’s right to the relief provided above in the courts of any other
states within the geographical scope of such covenants as to breaches of such
covenants in such other respective jurisdictions, the above covenants as they
relate to each state being for this purpose severable into diverse and
independent covenants.

5.7 Any termination of the Term or the Executive’s employment shall have no
effect on the continuing operation of this Section 5.

6. Inventions and Patents.

6.1 The Executive agrees that all processes, technologies and inventions
(collectively, “Inventions”), including new contributions, improvements, ideas
and discoveries, whether patentable or not, conceived, developed, invented or
made by him during the Term shall belong to the Company, provided that such
Inventions grew out of the Executive’s work with the Company or any of its
subsidiaries or affiliates, are related in any manner to the business
(commercial or experimental) of the Company or any of its subsidiaries or
affiliates or are conceived or made on the Company’s time or with the use of the
Company’s facilities or materials. The Executive shall further: (a) promptly
disclose such Inventions to the Company; (b) assign to the Company, without
additional compensation, all patent and other rights to such Inventions for the
United States and foreign countries; (c) sign all papers necessary to carry out
the foregoing; and (d) give testimony in support of the Executive’s
inventorship.

6.2 If any Invention is described in a patent application or is disclosed to
third parties, directly or indirectly, by the Executive within two years after
the termination of the Executive’s employment with the Company, it is to be
presumed that the Invention was conceived or made during the Term.

6.3 The Executive agrees that the Executive will not assert any rights to any
Invention as having been made or acquired by the Executive prior to the date of
this Agreement, except for Inventions, if any, disclosed to the Company in
writing prior to the date hereof.

7. Intellectual Property.

Notwithstanding and without limitation of Section 6, the Company shall be the
sole owner of all the products and proceeds of the Executive’s services
hereunder, including, but not limited to, all materials, ideas, concepts,
formats, suggestions, developments, arrangements, packages, programs and other
intellectual properties that the Executive may acquire, obtain, develop or
create in connection with or during the Term, free and clear of any claims by
the Executive (or anyone claiming under the Executive) of any kind or character
whatsoever (other than the Executive’s right to receive payments hereunder). The
Executive shall, at the request of RCPC, execute such assignments, certificates
or other instruments as RCPC may from time to time deem necessary or desirable
to evidence, establish, maintain, perfect, protect, enforce or defend its right,
title or interest in or to any such properties.

8. Revlon Code of Business Conduct.

In consideration of the Company’s execution of this Agreement, the Executive
agrees in all respects to fully comply with the terms of the Revlon Code of
Business Conduct, annexed at Schedule A, whether or not the Executive is a
signatory thereof, with the same effect as if the same were set forth herein in
full.

9. Indemnification.

Subject to the terms, conditions and limitations of its by-laws and applicable
Delaware law, RCPC will defend and indemnify the Executive to the fullest extent
permissible under its by-laws and applicable law against all costs, charges and
expenses, including, without limitation, the advancement of legal fees and
expenses to, or on behalf of, the Executive, incurred or sustained by the
Executive in connection with any action, suit or proceeding to which the
Executive may be made a party, brought by any shareholder of the Company
directly or derivatively or by any third party by reason of any act or omission
of the Executive as an officer, director or employee of the Company or of any
subsidiary or affiliate of the Company. In addition, at all times during the
Term and for any claims asserted after the Term, the Executive shall be covered
by Revlon, Inc.’s and RCPC’s directors and officer’s liability insurance policy
to the same extent as the other senior most executives and directors of Revlon,
Inc. and RCPC.

10. Notices.

All notices, requests, consents and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed to have been duly
given if delivered personally, sent by overnight courier or mailed first class,
postage prepaid, by registered or certified mail (notices mailed shall be deemed
to have been given on the date mailed), as follows (or to such other address as
either party shall designate by notice in writing to the other in accordance
herewith):

If to the Company, to:

Revlon Consumer Products Corporation

237 Park Avenue

New York, New York 10017

Attention: President and Chief Executive Officer

 

 

 



 

 

--------------------------------------------------------------------------------



-6-

 

If to the Executive, to the Executive’s principal residence as reflected in the
records of the Company.

11. General.

11.1 This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York applicable to agreements made
between residents thereof and to be performed entirely in New York.

11.2 The section headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

11.3 This Agreement sets forth the entire agreement and understanding of the
parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof. No representation, promise or inducement has been made by
either party that is not embodied in this Agreement, and neither party shall be
bound by or liable for any alleged representation, promise or inducement not so
set forth.

11.4 This Agreement, and the Executive’s rights and obligations hereunder, may
not be assigned by the Executive, nor may the Executive pledge, encumber or
anticipate any payments or benefits due hereunder, by operation of law or
otherwise. RCPC may assign its rights, together with its obligations, hereunder
(i) to any affiliate or (ii) to a third party in connection with any sale,
transfer or other disposition of all or substantially all of any business to
which the Executive’s services are then principally devoted, provided that no
assignment pursuant to clause (ii) shall relieve RCPC from its obligations
hereunder to the extent the same are not timely discharged by such assignee.

11.5 This Agreement may be amended, modified, superseded, canceled, renewed or
extended and the terms or covenants hereof may be waived, only by a written
instrument executed by both of the parties hereto, or in the case of a waiver,
by the party waiving compliance. The failure of either party at any time or
times to require performance of any provision hereof shall in no manner affect
the right at a later time to enforce the same. No waiver by either party of the
breach of any term or covenant contained in this Agreement, whether by conduct
or otherwise, in any one or more instances, shall be deemed to be, or construed
as, a further or continuing waiver of any such breach, or a waiver of the breach
of any other term or covenant contained in this Agreement.

11.6 This Agreement may be executed in two or more counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.

12. Subsidiaries and Affiliates. As used herein, the term “subsidiary” shall
mean any corporation or other business entity controlled directly or indirectly
by the corporation or other business entity in question, and the term
“affiliate” shall mean and include any corporation or other business entity
directly or indirectly controlling, controlled by or under common control with
the corporation or other business entity in question.

13. Change of Control.

13.1 Change of Control Payments and Benefits.

(a) Extension of Term. In the event of any Change of Control, as defined on
Schedule B, the Term of the Executive’s Agreement shall be automatically
extended for 24 months from the effective date (the “COC Effective Date”) of any
such Change of Control (the “Extended Term”).

(b) Benefit Continuation; Bonus and Salary Payment. If during the Extended Term,
the Executive terminates the Term of his employment for “COC Good Reason” (as
defined below in subclause (b)(iii)) or if the Company terminates the Term of
the Executive’s employment other than for “Cause” (as defined in Section 4.3 of
the Agreement):

(i) the Company shall provide for a period of two years from such termination
date all fringe benefits then provided to the Executive, including, without
limitation, qualified and non-qualified defined benefit, defined contribution,
insurance, medical (including the Revlon Executive Supplemental Medical Plan),
dental, disability, automobile, financial planning, tax preparation and other
benefit plans and programs of the Company as from time to time in effect (or
their successors) in which the Executive participated on the COC Effective Date
or in lieu of providing such benefits the Company shall make a cash payment to
the Executive equal to the value of such benefits.

(ii) the Company shall immediately pay to the Executive in a cash lump sum
payment two times the sum of (A) the greater of the Executive’s base salary in
effect on (1) the COC Effective Date or (2) such termination date plus (B) the
average amount of the gross bonus amounts earned by the Executive over the five
calendar years preceding such termination.

(iii) “COC Good Reason” means, for purposes of this subclause (b) only (and not
for any other purpose or reason under this Agreement): (A) a material adverse
change in the Executive’s job responsibilities; (B) any reduction in the
Executive’s base salary; (C) any reduction in the Executive’s annual bonus
opportunity; (D) any reduction in the

 

 

 



 

 

--------------------------------------------------------------------------------



-7-

 

Executive’s aggregate value of benefits; or (E) the Executive’s being required
by the Company to relocate beyond a 50 mile radius of the Executive’s then
current residence.

(iv) The Executive shall have no duty to mitigate by seeking other employment or
otherwise and no compensation earned by the Executive from other employment, a
consultancy or otherwise shall reduce any payments provided for under this
Agreement.

(c) Equity Compensation. In the event of any Change of Control, all then
unvested stock options and restricted shares held by the Executive shall
immediately vest and be fully exercisable and all restrictions shall lapse.

(d) Governing Provision. In the event of any conflict between this Section 13 of
the Agreement and any other section or provision of the Agreement, the section
which provides the Executive with most favored treatment in the event of a
Change of Control shall govern and prevail.

13.2 Section 280G.

(a) If the aggregate of all amounts and benefits due to the Executive under this
Agreement or any other plan, program, agreement or arrangement of the Company or
any of its Affiliates, which, if received by the Executive in full, would
constitute “parachute payments” as such term is defined in and under Section
280G of the Code (collectively, “Change of Control Benefits”), reduced by all
Federal, state and local taxes applicable thereto, including the excise tax
imposed pursuant to Section 4999 of the Code, is less than the amount the
Executive would receive, after all such applicable taxes, if the Executive
received aggregate Change of Control Benefits equal to an amount which is $1.00
less than three times the Executive’s “base amount”, as defined in and
determined under Section 280G of the Code, then such Change of Control Benefits
shall be reduced or eliminated to the extent necessary so that the Change of
Control Benefits received by the Executive will not constitute parachute
payments. If a reduction in the Change of Control Benefits is necessary,
reduction shall occur in the following order unless the Executive elects in
writing a different order, subject to the Company’s consent (which consent shall
not be unreasonably withheld): first, a reduction of cash payments not
attributable to equity awards which vest on an accelerated basis; second, the
cancellation of accelerated vesting of stock awards; third, the reduction of
employee benefits; and fourth, a reduction in any other “parachute payments”. If
acceleration of vesting of stock award compensation is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of the Executive’s stock awards unless the Executive elects in writing a
different order for cancellation.

(b) It is possible that after the determinations and selections made pursuant to
Section 13.2(a) above the Executive will receive Change of Control Benefits that
are, in the aggregate, either more or less than the amounts contemplated by
Section 13.2(a) above (hereafter referred to as an “Excess Payment” or
“Underpayment”, respectively). If there is an Excess Payment, the Executive
shall promptly repay the Company an amount consistent with this Section 13.2. If
there is an Underpayment, the Company shall pay the Executive an amount
consistent with this Section 13.2.

(c) The determinations with respect to this Section 13.2 shall be made by an
independent auditor (the “Auditor”) compensated by the Company. The Auditor
shall be the Company’s regular independent auditor, unless the Executive objects
to the use of that firm, in which event the Auditor shall be a
nationally-recognized United States public accounting firm chosen by the Company
and approved by the Executive (which approval shall not be unreasonably withheld
or delayed). For purposes of this Agreement, the term “Code” shall mean the
Internal Revenue Code of 1986, as amended, including all final regulations
promulgated thereunder and any reference to a particular section of the Code
shall include any provision that modifies, replaces or supersedes such section.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

REVLON CONSUMER PRODUCTS CORPORATION



 

By:


/s/ David L. Kennedy

 

 

David Kennedy

 

 

President and Chief Executive Officer

 

 

 

 

 

 



 

 


/s/ Robert K. Kretzman

 

 

 

Robert K. Kretzman, the Executive

 

 

 



 

 

--------------------------------------------------------------------------------



-8-

 

SCHEDULE A

REVLON CODE OF BUSINESS CONDUCT

 

 

 

 

 

--------------------------------------------------------------------------------



-9-

 

SCHEDULE B

A “Change of Control” shall be deemed to have occurred if the event set forth in
any one of the following paragraphs shall have occurred:

(i) any Person, other than one or more Permitted Holders, is or becomes the
beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that for purposes of this definition a Person will be deemed to have
“beneficial ownership” of all shares that any such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50% of the total voting power of
the Voting Stock of the Company; provided that under such circumstances the
Permitted Holders do not have the right or ability by voting power, contract or
otherwise to elect or designate for election a majority of the Board of
Directors of the Company (for the purposes of this clause (i) and clause (iii),
such other Person will be deemed to beneficially own any Voting Stock of a
specified corporation held by a parent corporation, if such other Person
beneficially owns, directly or indirectly, more than 50% of the voting power of
the Voting Stock of such parent corporation and the Permitted Holders do not
have the right or ability by voting power, contract or otherwise to elect or
designate for election a majority of the Board of Directors of such parent
corporation);

(ii) during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Company
(together with any new directors whose election by such Board of Directors or
whose nomination for election by the shareholders of the Company was approved by
a vote of 66-2/3% of the directors of the Company then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Company then in office;

(iii) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity in which any Person, other than one or more Permitted Holders is or
becomes the Beneficial Owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that for purposes of this definition a Person will be
deemed to have “beneficial ownership” of all shares that any Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of securities of such entity
representing 50% or more of the combined voting power of such entity’s Voting
Stock, and the Permitted Holders “beneficially own” (as so defined) directly or
indirectly, in the aggregate a lesser percentage of the total voting power of
the Voting Stock of such entity than such other Person and do not have the right
or ability by voting power, contract or otherwise to elect or designate for
election a majority of the Board of Directors of such entity; or

(iv) a “Change of Control” shall have occurred under, and as defined in, the
indenture governing Revlon Consumer Products Corporation’s 8 5/8% Senior
Subordinated Notes Due 2008 or any other Subordinated Obligations of Revlon
Consumer Products Corporation so long as such 8 5/8% Senior Subordinated Notes
Due 2008 or Subordinated Obligations are outstanding.

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same combined voting power of
the Voting Stock in an entity which owns all or substantially all of the assets
of the Company immediately following such transaction or series of transactions.

“Capital Stock” of any Person shall mean any and all shares, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any Preferred
Stock, but excluding any debt securities convertible into or exchangeable for
such equity.

“Company” means Revlon, Inc. together with its subsidiaries, including, without
limitation, Revlon Consumer Products Corporation.

“8 5/8% Senior Subordinated Notes Due 2008” means Revlon Consumer Products
Corporation’s 8 5/8% Senior Subordinated Notes due 2008 and any notes exchanged
therefor.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“Permitted Holders” means Ronald O. Perelman (or in the event of his
incompetence or death, his estate, heirs, executor, administrator, committee or
other personal representative (collectively, “heirs”)) or any Person controlled,
directly or indirectly, by Ronald O. Perelman or his heirs.

“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.

 

--------------------------------------------------------------------------------



-10-

 

“Preferred Stock,” as applied to the Capital Stock of the Company, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of the Company, over shares of Capital
Stock of any other class of the Company.

“Subordinated Obligations” has the meaning ascribed thereto in the indenture for
Revlon Consumer Products Corporation’s 9½% Senior Notes due 2011.

“Voting Stock” means all classes of Capital Stock of the Company then
outstanding and normally entitled to vote in the election of Directors.

--------------------------------------------------------------------------------